IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

                            IN AND FOR KENT COUNTY

LEO R. MADDOX,                               :
                                             :
              Plaintiff,                     :     C. A. No. K15C-05-027 JJC
                                             :
      v.                                     :
                                             :
STATE OF DELAWARE,                           :
                                             :
              Defendant.                     :

                                         ORDER

      On this 18th day of November, 2015, having considered the State of Delaware’s
(“State’s”) Motion to Dismiss Leo Maddox’s (“Plaintiff’s”) claims with prejudice,
Plaintiff’s written response in opposition, and oral argument on the matter on
November 6, 2015, it appears that:
      1. Plaintiff alleges in his May 28, 2015 complaint that he was a victim of fraud
by the State and the Court when the Court denied his Rule 32(d) and Rule 61 motions
to withdraw his guilty plea involving a 2009 arrest and subsequent conviction. The
Plaintiff was unsuccessful in both motions. Thereafter, Plaintiff filed a civil action
against his attorney with the same allegations raised in these prior criminal motions.
That civil action was dismissed by the Court.1 Allegations in the present action mirror
the allegations in the prior criminal proceedings and the more recently dismissed legal
malpractice and fraud action against Plaintiff’s attorney.
      2. The State moves to dismiss this suit pursuant to Rule 12(b)(6) and also
pursuant to the doctrines of res judicata and soverign immunity. Plaintiff’s complaint


      1
           Maddox v. Collins, 2015 WL 5786349 (Del. Super. Oct. 5, 2015).
alleges, inter alia, fraud by the Court in wrongly deciding the prior matters.
      3. Here, the Plaintiff’s claim warrants dismissal pursuant to Superior Court
Rule 12(b)(6) because it in no way states a cognizable cause of action against the
State. Furthermore, as discussed in the Court’s decision in companion litigation, the
doctrine of soverign immunity bars Plaintiff’s claim.2 Finally, Plaintiff has litigated
this same claim multiple times and is barred pursuant to the doctrine of collateral
estoppel and res judicata.
      4. The Plaintiff is hereby provided notice that the Court will dismiss, sua
sponte, any further suits involving the same allegations as raised in this matter.
      WHEREFORE, it is ordered that Defendant State of Delaware’s Motion to
Dismiss, with prejudice, is GRANTED.


                                                  /s/Jeffrey J Clark
                                                       Judge




      2
          Maddox v. State, C.A. No. K15C-07-005 (Del. Super. Nov. 17, 2015).